Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “DASH SAND signaling for data prefetching and caching” to He et al. 




Regarding claim 1,
He teaches a method of streaming data with a streaming client, comprising: 

establishing a network assistance (NA) session with a network element for streaming data from a data source (section I, establishing session); 

receiving data from the data source, the data comprising a plurality of data segments (section I, receiving plurality of segments); 

assigning relative priorities indicative of at least two different transmission priorities to at least two different data segments of the plurality of data segments (section I-II, assigning priorities to segments); and 

informing the network element of the relative priorities (section I-II, sending information on priorities to network element).

Claim 15 is addressed by similar rationale as claim 1.
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 6-9, 11-12, 16, 17, 19, 20-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of “Study on Server and Network-assisted DASH (SAND) for 3GPP (hereinafter “Network-assisted DASH”).

Regarding claim 2,
He fails to teach, but Network-assisted DASH teaches:
receiving a network assistance response that comprises information indicative of recommended rates for one or more of the relative priorities (section 6.4.1.1, network assistance response including recommended rates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Network-assisted DASH. The motivation to do so is that the teachings of Network-assisted DASH would have been advantageous in terms of improving QoE (Network-assisted DASH, section 6.4.1.1).

Regarding claim 3,
He fails to teach, but Network-assisted DASH teaches:
requesting, from the data source, the at least two different data segments corresponding to the respective recommended rates (section 6.4.1.1, network assistance response including recommended rates. The two different requested rates occur during normal and usual operation as requests occur; see also fig. 6.4.1.2, network responses with assistance information). Motivation to include Network-assisted DASH is the same as presented above.

Regarding claim 4, 17,
He teaches: 
assigning a highest priority indicative of a highest priority request for an upcoming data segment reception (section I-II, assigning priorities to segments); and 
He fails to teach, but Network-assisted DASH teaches:
receiving a recommended rate for the upcoming data segment (section 6.4.1.1, fig. 6.4.1.1). Motivation to include Network-assisted DASH is the same as presented above.

Regarding claim 6, 19,
He fails to teach, but Network-assisted DASH teaches:
receiving an acknowledgement message indicating whether the recommended rate for the upcoming data segment was assigned as a highest available rate by the network element in response to the highest priority request (6.4.1.1, network response is indicative of highest rate available). Motivation to include Network-assisted DASH is the same as presented above.
Regarding claim 7, 20,
He fails to teach, but Network-assisted DASH teaches:
receiving information specifying an allocation of network resources dedicated for at least one of communication with the network element or downloading the data (section 6.4.1.1, network assistance response includes or comprises a quality of service indicator). Motivation to include Network-assisted DASH is the same as presented above.

Regarding claim 8, 21,
He fails to teach, but Network-assisted DASH teaches:
wherein the information specifying an allocation of network resources comprises at least one of an access point name, a quality of service indicator, an IP address, a mobile cell ID, or a radio access technology (section 6.4.1.1, network assistance response includes or comprises a quality of service indicator). Motivation to include Network-assisted DASH is the same as presented above.
 
Regarding claim 9, 22,
He fails to teach, but Network-assisted DASH teaches:
wherein the network element is configured to provide a NA service that supports network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH), the network element being a DASH-aware network element (DANE)  (section 6.4.1.1-6.4.4). Motivation to include Network-assisted DASH is the same as presented above.

Regarding claim 11, 24,
He teaches: 
wherein the data represents a virtual reality (VR) environment, and each segment of the plurality of segments represents a tile of the VR environment (section 1, viewport tile segments, 360 degree streaming).

Regarding claim 12, 
He teaches: 
wherein the relative priorities are assigned based on a user's field of view (FOV) with respect to the VR environment (section 1, prioritization of head orientation changes in 360 degree streaming).

Regarding claim 16,
He teaches a method of providing network assistance (NA) by a network element during streaming of data from a data source to a streaming client, comprising: 
establishing a network assistance (NA) session with the streaming client (section I, establishing session); 

receiving from the streaming client a network assistance request that comprises relative priorities pertaining to at least two different segments of data (section I-II, sending information on priorities to network element); and 

He fails to teach, but Network-assisted DASH teaches:

responding to the streaming client with a network assistance response that provides a recommended rate for at least one of the relative priorities (6.4.1.1-6.4.4). Motivation to include Network-assisted DASH is the same as presented above.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445